This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     No. 35,682

 5 CINDY OTERO-GALLEGOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Public Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   Defendant appeals from an on-the-record district court judgment affirming her

 2 metro court conviction for driving while intoxicated (DWI) (slightest degree). We

 3 issued a calendar notice proposing to affirm. Defendant has responded with a

 4 memorandum in opposition. We affirm.

 5   {2}   Issue 1: Defendant has abandoned this issue. See State v. Salenas, 1991-

 6 NMCA-056, ¶ 2, 112 N.M. 268, 814 P.2d 136 (observing that where a party has not

 7 responded to the Court’s proposed disposition of an issue, that issue is deemed

 8 abandoned).

 9   {3}   Issue 2: Defendant continues to challenge the sufficiency of the evidence to

10 support her conviction for DWI. [MIO 1] A sufficiency of the evidence review

11 involves a two-step process. Initially, the evidence is viewed in the light most

12 favorable to the verdict. Then the appellate court must make a legal determination of

13 “whether the evidence viewed in this manner could justify a finding by any rational

14 trier of fact that each element of the crime charged has been established beyond a

15 reasonable doubt.” State v. Apodaca, 1994-NMSC-121, ¶ 6, 118 N.M. 762, 887 P.2d

16 756 (internal quotation marks and citation omitted).

17   {4}   In order to convict Defendant of DWI, the evidence had to show that Defendant

18 was under the influence of intoxicating liquor while operating a motor vehicle, and


                                             2
 1 that this affected her ability to operate the vehicle to at least the slightest degree.

 2 NMSA 1978, § 66-8-102(A) (2016); UJI 14-4501 NMRA.

 3   {5}   Here, at 2:40 a.m. an officer stopped Defendant’s car based on an inoperable

 4 headlight. [RP 128] When stopped, Defendant had bloodshot, watery eyes and slurred

 5 speech, smelled of alcohol, and admitted to drinking. [RP 128] Defendant then

 6 proceeded to perform poorly on the field sobriety tests (FSTs). [RP 129] Defendant

 7 then refused to submit to chemical testing. [RP 132] To the extent that Defendant is

 8 claiming that her injured ankle could explain the poor performance on the field

 9 sobriety tests, the metropolitan court, sitting as fact-finder, specifically noted that

10 many indications of impairment during the FSTs could not be attributed to the ankle.

11 [RP 132] We therefore conclude that there was sufficient evidence presented to

12 support Defendant’s DWI conviction. See, e.g., State v. Soto, 2007-NMCA-077, ¶ 34,

13 142 N.M. 32, 162 P.3d 187 (holding that there was sufficient evidence to support a

14 conviction where officers observed the defendant driving, where the defendant

15 admitted to drinking, and where the defendant had bloodshot watery eyes, smelled of

16 alcohol, and slurred speech), abrogated on other grounds by State v. Tollardo, 2012-

17 NMSC-008, 275 P.3d 110; State v. Notah-Hunter, 2005-NMCA-074, ¶ 24, 137 N.M.

18 597, 113 P.3d 867 (holding that evidence that a defendant smelled of alcohol, had


                                              3
1 slurred speech, admitted to drinking alcohol, failed field sobriety tests, and was

2 driving erratically was sufficient to uphold a conviction for driving while intoxicated).

3   {6}   For the reasons set forth above, we affirm.

4   {7}   IT IS SO ORDERED.


5
6                                          M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 JAMES J. WECHSLER, Judge


10
11 J. MILES HANISEE, Judge




                                              4